DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Applicant has argued:
The figures are objected to because they are grey scale and of poor line quality. Inventors are unable to discern which features are subject to this objection. If the objection is refreshed to include more details or examples of the poor line quality, Inventors will respond with careful attention to comply closely with the objection's substance.

This is not persuasive. As stated in the prior Office Action all the drawings in general appear to be of poor quality. The drawings appear pixelated and blurry. See partial reproduction of Fig. 1 and reproduction of Fig. 3 below. As stated in the previous Office Action, the examiner believes this is the result of conversion errors due to the submission of gray scale in place of black and white drawings. “…Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings…” and “See MPEP § 608.02(b) for information pertaining to the acceptability of drawings. Note that good quality copies are acceptable if the lines are uniformly thick, black, and solid.” See MPEP 608.02, 37 CFR 1.81, 
    PNG
    media_image1.png
    683
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    655
    media_image2.png
    Greyscale

Applicant has argued:
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Again, Inventors are unable to parse which of the features are not appropriately illustrated by the pending figures. Specifically, paragraphs 15- 44 provide context and technical details of the features illustrated in Figures 1-5. The rejection provides an inventory of the claim limitations, but does not identify which of the claimed features are not illustrated with an effective amount of detail for Inventors to respond helpfully. Withdrawl of the rejection is respectfully requested.

This is not persuasive. Applicant appears to conflate drawing objections with text descriptions within the body of the specification. The “inventory of the claim limitations” recited in the drawing objection in the prior Office Action list the elements that should be shown structurally in the figures. The only structural drawings in the specification as filed are prior art. Applicant has not structurally illustrated the invention. The claims are directed toward an assembly, all of the components listed in Fig. 2 are old and well known in the art. Applicant’s invention is related to the specific configuration, connections, layout, and orientation of the well-known components, however, none of these characteristics are represented in the figures. Fig. 3 appears to be a picture of a 

Applicant has argued:
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, the rejection indicates "It is unclear how the manifold obtains fuel from itself," and refers to the claim language. The claim language illuminates the substance hand, however. The limitation, "wherein the pipe manifold obtains a first amount of fuel from a valve among the plurality of valves, and wherein the valve is configured to couple with a fuel storage device," does provide technical substance. Withdrawal of the rejection is respectfully requested.

This is not persuasive. The specification as filed [0045] specifically states the scope is limited only by the claims and not the embodiments described in the specification. Additionally, while the claims are read in view of the specification, “It is improper to import claim limitations from the specification” See MPEP 2111.01 II. As discussed in the prior Office Action, the claims as currently written, include limitations defining the valve as a component of the pipe manifold and include limitations requiring the pipe manifold to obtain fuel from the valve. These limitations, when taken together require the manifold to obtain fuel from itself. It is unclear what specific structural configuration is required by the claim. The examiner notes this is one of the specific structural relationships whose absence was objected to in the prior Office Action drawing objections as not appearing in the figures. 

Applicant has argued:
Claim 1 is rejected under 35 U.S.C.§ 102(a)(2) as anticipated by Weightman (US 

And
Claim 1-10, 14-18, and 20 are rejected under 35 U.S.C. § 103 as unpatentable over Murr (US 20110240371) in view of Weightman. Inventors respectfully traverse the rejection. Specifically, Weightman does not describe a pipe manifold coupled to a frame wherein the pipe manifold obtains a first amount of fuel from a valve ... wherein the valve couples with a fuel storage device. Weightman's single fuel shut-off valve 228 and a fuel source 230 do not imply a manifold as recited in the claims. Murr is focused on its system's mass, not fuel source elegance (see Abstract). Murr's guide element 70 does not bolster this rejection. The rationale to combine the references, "conviencet and efficient routing of power, fuel, and data at a well site in a know way," is not supported by either reference text including Weightman's Abstract. Withdrawal of the rejection is respectfully requested.

This is not persuasive. American Heritage Dictionary defines manifold as “A pipe or chamber having multiple apertures for making connections” Weightman Fig. 6 shows the manifold as the solid line connecting the various components, including multiple valves, equipment, and fuel sources. 
Also, as cited in the prior Office Action, Weightman [0025] describes the body 29 of distribution unit 26 as “a trailer, multiple trailers connected together, a skid… series of frames (each having parts of the distribution manifold fabricated therein…” The examiner notes Weightman [0031] also states “The distribution unit 26 may include an arrangements of conduits (or manifolding)…” Weightman  Abstract states: “The disclosed distribution unit may include an arrangement of distribution lines (e.g., cables or fluid conduits) disposed within a body of the distribution unit for routing various resources between connection points used to connect the distribution unit to nearby stimulation equipment. The manifolded distribution unit provides convenient and 
Additionally, the examiner notes that Weightman shows the valve(s) connected to the manifold as opposed to Applicant’s figures. See Weightman Fig. 6 vs Applicant’s Fig. 2



    PNG
    media_image3.png
    386
    496
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    566
    573
    media_image4.png
    Greyscale

Applicant has argued:
Claims 13 is rejected under 35 U.S.C. 103 as unpatentable over the combination of Murr and Weightman in view of Mochizuki (US 5109934). Inventors respectfully traverse the rejection. Specifically, Weightman and Mur should not be combined as argued above. Mochizuki does not resolve the shortcomings of the two nor inspire combination… The rationale to combine the three references, "to adjust the mud weight in response to downhole conditions and planned operations," is a rationale more for chemical composition tweaking, not mechanical equipment alignment. Withdrawal of the rejection is respectfully requested.
And
Claims 12 and 19 are rejected under 35 U.S.C. § 103 as unpatentable over the 
combination of Murr and Weightman in view of Shock (US 9586805). Inventors respectfully traverse the rejection. Specifically, Weightman and Mur should not be combined as argued above. Shock's mobile distribution station 20 and second 

This is not persuasive. In response to applicant's argument that “the rational to combine is more for chemical composition tweaking not mechanical alignment”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that “to allow emergency operation of the fuel system is far afield from the claim limitations at hand”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Drawings
The drawings are objected to because they contain improper shading and improper cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
The drawings are objected to because they are grey scale and of poor line quality.

37 CFR 1.83(b) reads as follows: 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 

The current drawings show no structural detail and appear to depict only conventional components assembled/used in known ways. It is unclear what structural components, if any, Applicant believes to be inventive. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a frame moveable from a first location to a second location; 
a pipe manifold coupled to the frame
a plurality of valves
an equipment
the equipment coupled to the frame
connections for coupling to a rig
a modular skid unit

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance. If the objections to the drawings are not appropriately addressed in Applicant’s next response, the response will be held nonresponsive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation(s): “a pipe manifold coupled to the frame, the pipe manifold comprising a plurality of valves… wherein the pipe manifold obtains a first amount of fuel from a valve among the plurality of valves…” It is unclear how the manifold obtains fuel from itself. Claim 1 requires the (fuel supply) valve be one of the plurality of valves that make up the manifold. Any fuel in contact with the valve (even in the closed state) meets the limitation that the manifold has obtained fuel, however, it is unclear how the valve obtains the fluid from itself. It is unclear if Applicant intended for the manifold to have a master input valve, or if Applicant intended a supply valve located between the fuel tank and the manifold. Claims 7 and 14 contain similar limitations and are similarly rejected.
Claims 2-6, 8-13, 15-20 are rejected based on dependency form a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weightman (US 20190211814).

Regarding claim 1, Weightman teaches:
An assembly (Weightman comprising at least 26), comprising: 
a frame moveable (Weightman 29, [0025]) from a first location to a second location; 
a pipe manifold (Weightman comprising fluid connection between 228, 232, 234, 226) coupled to the frame, the pipe manifold comprising a plurality of valves (Weightman 232); and 
an equipment (Weightman 70) coupled to the frame, 
wherein the pipe manifold obtains a first amount of fuel from a valve (Weightman 228) among the plurality of valves, and wherein the valve is configured to couple with a fuel storage device (Weightman 230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-10, 14-18, 20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Murr (US 20110240371) in view of Weightman.

Regarding claim 1, Murr teaches:
A drilling assembly, comprising: 
An electrical energy generating and distribution modules (Murr 42), a fuel source (Murr 90), the generating and distribution modules capable of supplying electrical energy to the drilling unit (Murr 32) and other equipment associated with the rig (Murr [0047]), but does not provide the structural detail of the fuel source connection or expressly state: an assembly, comprising: a frame moveable from a first location to a second location; a pipe manifold coupled to the frame, the pipe manifold comprising a plurality of valves; and an equipment coupled to the frame, wherein the pipe manifold obtains a first amount of fuel from a valve among the plurality of valves, and wherein the valve is configured to couple with the fuel storage device. 
Weightman teaches an assembly (Weightman comprising at least 26), comprising: 
a frame moveable (Weightman 29, [0025]) from a first location to a second location; 
a pipe manifold (Weightman comprising fluid connection between 228, 232, 234, 226, see 26) coupled to the frame, the pipe manifold comprising a plurality of valves (Weightman 232); and 
(Weightman 70, [0028]) coupled to the frame, 
wherein the pipe manifold obtains a first amount of fuel from a valve (Weightman 228) among the plurality of valves, and wherein the valve is configured to couple with a fuel storage device (Weightman 230).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified fuel system of Murr to include the distribution unit of Weightman in order to allow the operator to provide convenient and efficient routing of power, fuel, and data at a well site in a predictable and known way. Weightman Abstract. 

Regarding claim 2, the combination of Murr and Weightman teaches:
The assembly of claim 1, further comprising: connections (Murr [0071]) for coupling to a rig (Murr 20), the rig being movable from a first well at the first location to a second well at the second location.

Regarding claim 3, the combination of Murr and Weightman teaches:
The assembly of claim 1, wherein the plurality of valves comprise an inlet valve (Weightman 228) and an outlet valve (Weightman 232).

Regarding claim 4, the combination of Murr and Weightman teaches:
The assembly of claim 1, wherein the plurality of valves supplies the first amount of fuel to a first power generator (Murr one of 44) coupled (Weightman at 70) to the pipe manifold.

Regarding claim 5, the combination of Murr and Weightman teaches:
The assembly of claim 1, wherein the plurality of valves supply a second amount of fuel to a second power generator (Murr other of 44) coupled (Weightman at 70) to the pipe manifold.

Regarding claim 6, the combination of Murr and Weightman teaches:
The assembly of claim 1, wherein the equipment is drilling equipment that performs one or more drilling operations at a rig (Murr 20).

Regarding claims 7-10, Murr teaches:
A drilling system, comprising: a rig (Murr 20, [0047]), a first (Murr one of 44) and second (Murr another of 44) power generator and a fuel storage device (Murr 90)
but does not provide the structural detail of the fuel source connection or expressly state: a modular skid unit comprising a pipe manifold, wherein the pipe manifold comprising a plurality of valves, including an inlet valve and an outlet valve; and the pipe manifold coupling equipment, through the pipe manifold to the fuel storage device 
Weightman teaches: a modular skid unit (Weightman 29, [0025]) comprising a pipe manifold (Weightman comprising fluid connection between 228, 232, 234, 226, see 26), wherein the pipe manifold comprising a plurality of valves (Weightman 228, 232), including an inlet valve (Weightman 228) and an outlet valve (Weightman 232); and the pipe manifold coupling equipment (Weightman 70), through the pipe manifold to the fuel storage device (Weightman230).
 in order to allow the operator to provide convenient and efficient routing of power, fuel, and data at a well site in a predictable and known way. Weightman Abstract. 

Regarding claims 14-18 & 20, Murr teaches:
A method, comprising: connecting a plurality of power generators (Murr 44) to a modular skid unit (Murr 42) on a rig (Murr 20); transmitting, an amount of fuel to the plurality of power generators from a fuel storage device (Murr 90) and generating (Murr [0068-0071]) electric power using the amount of fuel; but does not provide the structural detail of the fuel source connection or expressly state:
transmitting, using a pipe manifold in the modular skid unit, the amount of fuel to the plurality of power generators from the fuel storage device and disconnecting at least one power generator among the plurality of power generators from the pipe manifold.
Weightman teaches: transmitting, using a pipe manifold (Weightman comprising fluid connection between 228, 232, 234, 226, see 26) in the modular skid unit, wherein the pipe manifold comprising a plurality of valves (Weightman 228, 232), including an inlet valve (Weightman 228) and an outlet valve (Weightman 232); the amount of fuel to the plurality of power generators from the fuel storage device; wherein the plurality of power generators are connected to the pipe manifold through the plurality of respective valves; and disconnecting (Weightman [0039]) at least one power generator among the plurality of power generators from the pipe manifold.
 in order to allow the operator to provide convenient and efficient routing of power, fuel, and data at a well site in a known way. Weightman Abstract. 

Claims 13 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murr and Weightman in view of Mochizuki (US 5109934).

Regarding claim 13, the combination of Murr and Weightman teaches:
The system of claim 7, but does not expressly state the rig comprises a mud mixing skid unit coupled to the modular skid unit, wherein the pipe manifold further transports fuel from the fuel storage device to the mud mixing skid unit. Mochizuki teaches: a portable drilling rig (Mochizuki 3:20-25) comprising a mud mixing skid unit (Mochizuki 70) coupled to the modular skid unit.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a mud module in order to allow the operator to adjust the mud weight in response to downhole conditions and planned operations such as downhole pressure changes, kicks, efficacy of cutting removal, and tripping out. Additionally, it is well known in the art to use drilling mud. See Boone (US 20180066506) [0003]

Claims 12, 19 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murr and Weightman in view of Shock (US 9586805).

Regarding claim 12, the combination of Murr and Weightman teaches:
The system of claim 7, but does not disclose the structure of the control room or expressly state: wherein the modular skid unit is a power control room (PCR) skid unit.
Shock teaches: a modular fuel control system (Shock 20) for use at a wellsite, wherein the modular unit includes a power control room (PCR) (Shock 26).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a power control room in the modular fuel distribution unit in order to allow the operator to provide a safe place for a worker in the event of an emergency as well as a local control system to allow emergency operation of the fuel system. Shock 3:47-55.

Regarding claim 19, the combination of Murr and Weightman teaches:
The method of claim 14, but does not disclose the structure of the control room or expressly state: wherein the modular skid unit is a power control room (PCR) skid unit.
Shock teaches: a modular fuel control system (Shock 20) for use at a wellsite, wherein the modular unit includes a power control room (PCR) (Shock 26).
.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674